t c summary opinion united_states tax_court james g and anita m forret petitioners v commissioner of internal revenue respondent docket no 4934-06s filed date tamara m skoglund for petitioners frederic j fernandez george w bezold and mark j miller for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes for the years and in the amounts of dollar_figure and dollar_figure respectively the issue for decision is whether petitioners can deduct amounts deposited to a qualified simple_retirement_account during the taxable years at issue the adjustments in the notice_of_deficiency to itemized_deductions personal exemptions and alternative_minimum_tax are computational and will be resolved by the court’s holding in this case background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in new berlin wisconsin unless otherwise indicated all references to petitioner are to james forret during the years at issue petitioner was an employee of total lighting sales inc total lighting sales inc established a qualified simple_retirement_account under sec_408 commonly referred to as a simple_ira petitioner deposited dollar_figure and dollar_figure to the simple_ira in and respectively total lighting sales inc did not reduce petitioner’s salary to fund the deposits or make contributions on his behalf instead petitioner made the deposits using funds drawn from his personal savings account on their joint and federal_income_tax returns petitioners claimed deductions for the amounts deposited into the simple_ira respondent issued petitioners a notice_of_deficiency in date disallowing the claimed deduction for each year discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct rule a 290_us_111 in certain circumstances the burden_of_proof may shift to the commissioner sec_7491 rule a because the facts are not in dispute we decide this case without regard to the burden_of_proof a simple_ira is a retirement_plan for small employers sec_408 notice_98_4 1998_1_cb_269 in general contributions made to a simple_ira plan are not included in an employee’s gross_income sec_402 k notice_98_4 q a i-1 c b pincite contributions can only be made under a although petitioner deposited dollar_figure to the simple_ira in petitioners claimed only a dollar_figure deduction for that year qualified_salary_reduction_arrangement sec_408 as is relevant here a qualified_salary_reduction_arrangement means a written arrangement under which i an employee eligible to participate in the arrangement may elect to have the employer make payments-- i as elective employer contributions to a simple_retirement_account on behalf of the employee or ii to the employee directly in cash iii the employer is required to make a matching_contribution to the simple_retirement_account and iv no contributions may be made other than contributions described in clause i or iii sec_408 emphasis added thus an eligible_employee can participate in the simple_ira plan by having a portion of his salary deferred and contributed to the plan or the employee can choose not to participate and receive his salary in the form of cash if an employee chooses to participate in the plan the only permissible contributions are those made by the employer on behalf of the employee and the employer’s matching_contributions sec_408 an employee cannot deduct amounts that he deposits directly to a simple_ira plan sec_219 and b petitioners concede that their lump-sum deposits do not constitute valid contributions within the meaning of sec_408 petitioners argue however that the tax implications would have been the same had the contributions been made through a salary deduction according to petitioners this is because contributions under a qualified_salary_reduction_arrangement are made before tax petitioners contend that by using after tax money from petitioner’s savings account and then deducting a corresponding amount the same result is achieved and the irs is no worse off after this lump sum contribution than they would have been had the money been withheld monthly from petitioners sic paychecks petitioners argue that they should not be penalized for making an honest mistake while we are not unsympathetic to petitioners’ position such an equitable argument cannot overcome the plain meaning of the statute see 85_tc_168 citing 683_f2d_57 3d cir affg t c memo as we have said in cases involving other statutes whose application has resulted in perceived unfairness such issues are in the province of congress and we are not authorized to rewrite the statute see eg 114_tc_399 affd 259_f3d_881 7th cir and cases cited thereat see also 484_us_3 the tax_court is a court of limited jurisdiction and lacks general equitable powers accordingly respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
